Citation Nr: 0947178	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  04-31 774A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1.  Entitlement to a compensable initial rating for a left 
foot disorder prior to 
March 27, 2008.

2.  Entitlement to a rating in excess of 20 percent for a 
left foot disorder from 
March 27, 2008. 

3.  Entitlement to an effective date prior to March 27, 2008, 
for the 10 percent rating for a right ankle sprain with 
residual ligament pain. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 to June 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

In both January 2006 and February 2007 the Board remanded the 
Veteran's claim for additional development.  The requested 
development has been completed to the extent possible and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

While on appeal from the rating decision in December 2003, 
the RO, in an August 2009 rating decision, granted an 
increased rating for the Veteran's left foot disorder, from a 
noncompensable evaluation to a 20 percent evaluation 
effective from March 27, 2008.  However, because this is only 
a partial grant of the benefit sought on appeal for this 
issue, the matter remains in appellate status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).

The Board observes that during the March 2008 VA examination 
the examiner diagnosed the Veteran with bilateral chronic 
ankle sprains separate and distinct from the Veteran's left 
foot disorder.  While the RO has adjudicated a claim for 
service connection for a right ankle condition it has not 
adjudicated any claim for a left ankle condition.  Therefore, 
the Board construes this to be an informal claim.  This claim 
has not been adjudicated by the RO, much less denied and 
timely appealed to the Board, so referral to the RO for 
initial development and consideration is required.  See 
38 C.F.R. § 20.200 (2009). 

In addition, in June 2003 the Veteran had also claimed 
entitlement to service connection for a right foot/ankle 
disorder.  The RO initially denied this claim in a February 
2004 rating decision and the Veteran properly appealed that 
denial.  After being remanded twice the, the RO issued an 
August 2009 rating decision granting service connection for 
that condition and assigning a noncompensable evaluation from 
June 5, 2003, and a 10 percent evaluation from March 27, 
2008.  In an October 2009 Informal Hearing Presentation, the 
Veteran, through his representative, has disagreed with the 
effective date assigned for the compensable rating for that 
disability.  Under these circumstances, as a timely notice of 
disagreement was received following the August 2009 rating 
decision, but no statement of the case was issued, the case 
must be REMANDED for issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, the issue of entitlement to an earlier effective 
date for the 10 percent rating for the Veteran's right ankle 
disorder has been listed on the title page of this decision, 
is addressed in the REMAND portion of the decision below, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Prior to March 27, 2008, the Veteran's left foot disorder 
was manifested by heel cord tightness and mild limitation of 
motion, but not by weakness, fatigability, decreased 
endurance, incoordination, tenderness or swelling, 
symptomatology not productive of a disability that is 
reasonable characterized as moderate in severity. 

2.  From March 27, 2008, the Veteran's left foot disorder is 
manifested by pain at the insertion along the course of the 
plantar fascia, ankle motion limited by pain and tibiales 
posterior tendonitis, symptomatology not productive of a 
disability more than moderately severe in severity.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
Veteran's service-connected left foot disorder prior to March 
27, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009). 

2.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected left foot disorder from March 27, 
2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2003, 
February 2006, March 2006, March 2007, March 2008 and October 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges the decision from the United States 
Court of Appeals for Veterans Claims (Court) that provided 
additional guidance on the content of the notice that is 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increased compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Vazquez-
Flores, however, was limited to claims involving increased 
ratings, and is not applicable to claims, such as the one in 
this matter, involving an appeal of the initial rating 
assigned following a grant of service connection.  Moreover, 
the Court has held that in a claim for an increased initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
further notice is not required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the evaluation assigned for his 
left foot disorder does not accurately reflect the severity 
of that condition.  As discussed above, the Veteran initially 
claimed entitlement to service connection for that condition 
in June 2003.  Service connection for a heel spur of the left 
foot, claimed as a left foot condition, was granted by a 
December 2003 rating decision and a noncompensable evaluation 
was assigned under Diagnostic Code 5284, effective June 5, 
2003.  The Veteran submitted a Notice of Disagreement (NOD) 
with that rating decision in May 2004.  A Statement of the 
Case (SOC) was issued in September 2004 and the Veteran filed 
a Substantive Appeal (VA Form 9) later that month.  Since 
then the Veteran's claim has been remanded twice, first in 
January 2006 and then again in February 2007.  Following the 
February 2007 remand the RO issued an August 2009 rating 
decision granting a 20 percent rating for the Veteran's left 
foot disorder, effective from March 27, 2008. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As noted, the Veteran's service-connected left foot condition 
has been rated under Diagnostic Code 5284, for other injuries 
of the foot.  As will be discussed below, the most recent 
diagnosis for the Veteran's foot disability is plantar 
fasciitis and tendonitis.  The rating schedule does not 
contain a diagnostic code specifically addressing the 
Veteran's conditions.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and the demonstrated 
symptomatology.

Under the circumstances presented the Board finds that 
Diagnostic Code 5284 is most appropriate, in that it is a 
catch-all provision which is tended to cover a variety of 
foot disabilities, including the Veteran's plantar fasciitis 
and tendonitis.

Diagnostic Code 5284 provides for a 10 percent rating for 
moderate foot injury, a 20 percent rating for moderately 
severe foot injury, and a 30 percent rating for severe foot 
injury.  Actual loss of the use of the foot warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
The words "moderate," "moderately severe" and "severe" 
are not defined in the rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  It is also noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, it is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 C.F.R. §§ 4.6, 3.6 (2009). 

Service connection was initially established based on the 
Veteran's service treatment record, which shows evaluation 
and treatment for recurrent left foot pain dating back to 
1995. 

Following the Veteran's release from active service he was 
provided a comprehensive VA examination in August 2003.  
During that examination the Veteran stated that he has 
recurrent plantar heel pain and was using orthotics.  No 
weakness, fatigability, decreased endurance, incoordination 
or flare-ups were claimed and gait was normal.  The examiner 
found bilateral pes planus, but no tenderness to palpation 
over the plantar heel areas.  No diagnosis was established.  

VA outpatient treatment records indicate treatment for a 
keratotic lesion in November 2004.  Debridement of the lesion 
was performed.  The Veteran was also treated for pain to the 
peroneal tendons at that time and was casted for orthotics.  

During the March 2005 hearing before a Veterans Law Judge, 
the Veteran claimed that claimed that the heel spur 
associated with his left foot had gotten worse and that it 
was more painful and had resulted in a decreased range of 
motion.  He stated that he experienced tightness throughout 
his foot because he was unable to walk on it normally.  The 
Veteran also stated that he was unsure whether or not his 
left foot condition was a bone spur or some form of abnormal 
growth.  As outlined above, in January 2006 the claim was 
remanded for another examination.  

The Veteran was provided with a VA examination in March 2006.  
During that examination the Veteran reported that his left 
foot was "weird" and that he felt he had a sprain of his 
left ankle and foot while in service and that it was 
"weaker."  The Veteran also stated that exercising 
aggravates the condition, that when he wakes up in the 
morning his whole foot is painful, that not using orthopedic 
inserts causes pain and that the foot often gives way and 
clicks.  No swelling was noted.  The examiner noted a lesion 
on the left heel with tenderness in the region and stated 
that it appeared to be a plantar wart.  There was also a 
small one centimeter area of dark discoloration on the dorsal 
aspect of the left foot in the region between the fourth and 
fifth metatarsal bones which the Veteran attributed to his 
duties as a lifeguard during his childhood.  Some discomfort 
on extreme inversion, but no localized swelling and no edema.  
The examiner also noted that the heel cords were tight and 
each ankle could only be brought up roughly 10 degrees past 
neutral position.  Plantar flexion was roughly 40 degrees and 
inversion was between 30 and 40 degrees.  No weakness was 
noted.  VA outpatient treatment records from October and 
November of 2006 also indicate chronic left foot and ankle 
pain.  However, radiographic imaging indicated normal 
results. 

Because the March 2006 examination did not comply with the 
directives in the January 2006 remand it was found 
inadequate, and the Board remanded the claim again in 
February 2007.  

Another VA examination was provided in March 2008.  During 
that examination the Veteran complained of severe pain in his 
left foot and stated that he was unable to stand or walk for 
more than 15 minutes without pain.  He further stated that he 
had missed work due to pain in his left foot and that he has 
flare-ups frequently where he has increased pain and swelling 
in his left foot and ankle.  Physical examination of the 
Veteran left foot revealed ankle motion limited by pain; 
dorsiflexion was 10 degrees and plantar flexion was 40 
degrees.  There was pain on dorsiflexion, but not on plantar 
flexion.  The examiner found that the Veteran has tibiales 
posterior tendonitis on the left foot with pain on inversion.  
Subtalar motion was normal, the Achilles tendon was 
nontender, there was no bowing on weight bearing and no pain 
on palpation at the talar navicular joint.  Motion at the 
first metatarsal joint was normal and there was no sign of 
HAV deformity or edema.  Pain at the insertion and along the 
course of the plantar fascia was noted.  Strength, muscle 
tone and midtarsal joint motion were all normal and there was 
no sign of metatarsalgia.  The examiner also determined that 
it would be speculative to comment on range of motion, 
fatigability, incoordination, pain or flare-ups beyond what 
had already been stated.  The examiner diagnosed the Veteran 
with left foot plantar fasciitis, left foot tendonitis and 
bilateral chronic ankle sprains with residual ligament pain.  
He also determined that the Veteran's left foot injuries were 
moderately severe.  Most recently, VA treatment records from 
September 2008 indicate that the Veteran sprained both ankles 
while playing ball.  Ankle wraps were recommended.

A noncompensable evaluation was assigned based on the August 
2003 examination because while there was x-ray evidence of 
heel spurs there was no evidence of limitation of motion or 
painful motion.  Therefore, the Veteran's left foot condition 
at that time could not reasonable have been characterized as 
moderate, a finding required for a compensable rating under 
Diagnostic Code 5284.  

On the other hand, the most recent VA examination, performed 
in March 2008, indicates that the Veteran had significant 
pain on motion and pain at the insertion and along the course 
of the plantar fascia.  The examiner characterized the 
Veteran's left foot injuries as moderately severe.  Based on 
those findings a rating of 20 percent is warranted.  However, 
there is no indication that the Veteran's left foot disorder 
could be considered as severe at any time during the appeals 
period.  

The Board is thus presented with the dilemma of determining 
at what point the Veteran's left foot disorder went from 
being less than moderate to being moderately severe.  

The VA examination from March 2006 indicates that the Veteran 
reported that his foot was painful when waking in the morning 
and that not using orthopedic inserts caused pain.  There was 
no objective evidence of swelling, edema or weakness and 
there was only mild discomfort on extreme inversion.  The 
heel cords were tight and range of motion was slightly 
limited.  The examiner did note a lesion on the left heel 
with tenderness in the region, but that was determined to be 
a plantar wart.  Outpatient treatment records from October 
and November indicated complaints of chronic left foot pain.  
This symptomatology does not characterize a "moderate" or 
"moderately severe" foot injury.  As such, the first 
evidence of a compensable disorder of the left foot arose 
during the March 2008 VA examination.  Therefore, the Board 
finds that a noncompensable rating is warranted prior to 
March 27, 2008, and that a 20 percent rating is warranted 
thereafter. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5284, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  The Board additionally notes that during 
the March 2008 VA examination, as indicated above, the 
examiner conducted a thorough examination, discussed the 
Veteran's left ankle limitations and indicated that any 
further statements beyond those already indicated would be 
purely speculative.  

The Board notes that additional codes pertaining to the foot 
provide for evaluations greater than 20 percent.  These 
include Diagnostic Code 5276 (flatfoot), Diagnostic Code 5278 
(claw foot), and Diagnostic Code 5283 (malunion or nonunion 
of tarsal or metatarsal bones).  Medical evidence does not 
show pronounced flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Similarly, medical evidence does not contain evidence of claw 
foot or malunion/nonunion of the tarsal or metatarsal bones 
and thus these diagnostic codes are not for application.  

Finally, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
the Veteran's disability that would take the Veteran's case 
outside the norm to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable rating for the Veteran's left 
foot disorder prior to March 27, 2008, is denied. 

Entitlement to a rating in excess of 20 percent for the 
Veteran's left foot disorder from March 27, 2008, is denied. 


REMAND

The Veteran originally filed his service connection claim for 
a right foot/ankle disorder in June 2003.  The Veteran's 
claim was denied in February 2004 and the Veteran properly 
appealed that denied.  Following two separate remands, first 
in January 2006 and then again in February 2007, and a July 
2006 rating decision which deferred that issue, the RO issued 
a rating decision in August 2009 granting service connection 
for the Veteran's right ankle disorder.  They assigned a 
noncompensable evaluation from June 5, 2005, and a 10 percent 
evaluation from March 27, 2008.  In an October 2009 Informal 
Hearing Presentation, the Veteran, through his 
representative, disagreed with the effective date assigning a 
10 percent rating for that condition.  The Board views this 
statement as a timely notice of disagreement expressing the 
Veteran's desire to appeal the RO's decision.  See 38 C.F.R. 
§§ 20.200, 20.201, 2.202 (2009).  

As no Statement of the Case (SOC) has been issued on this 
matter the Board must remand this issue for the RO to issue a 
Statement of the Case and to give the Veteran an opportunity 
to perfect an appeal of such issue by submitted a timely 
Substantive Appeal (VA Form 9).  Manlincon v. West, 12 Vet. 
App. 238 (1999). 


Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the 
Veteran and his representative, addressing 
the issue of entitlement to an effective 
date earlier than March 27, 2008, for the 
10 percent evaluation assigned for the 
Veteran's right ankle disorder.  The 
Veteran and his representative must be 
advised of the time limit in which he may 
file a Substantive Appeal (VA Form 9).  
Then, only if the appeal is timely 
perfect, should the issue be returned to 
the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


